United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                    UNITED STATES COURT OF APPEALS
                             FIFTH CIRCUIT                         June 26, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 05-30694
                           Summary Calendar


                               JOHN O’ROURKE,

                                                    Plaintiff-Appellant,

                                   versus

                                FAIRGROUNDS,

                                                    Defendant-Appellee.


             Appeal from the United States District Court
                 for the Eastern District of Louisiana
                             (2:04-CV-2101)


Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

      John O’Rourke appeals pro se the summary judgment awarded his

former employer, the Fairgrounds.           (The Fairgrounds’ motion to

strike a portion of O’Rourke’s brief is GRANTED; his motion to

supplement the record on appeal is DENIED.)

      O’Rourke was hired by the Fairgrounds in early 2003 to serve

as a daytime security officer.           On 1 August 2003, O’Rourke’s

supervisor spotted him, off-duty but in uniform, standing in line

to   place   a   bet.   This    action   violated   Fairgrounds’     policy


      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
prohibiting security guards from “plac[ing] a bet or cash[ing] in

a ticket when they are working or in uniform”.          An employee caught

violating    this   policy    “will       face   immediate     suspension    or

termination”.   The supervisor asked O’Rourke to remove his uniform

before placing a bet, but he refused, explaining he was off-duty.

The supervisor reported this incident, and O’Rourke was given a

one-day disciplinary suspension.

     Several months later, in January 2004, O’Rourke resigned from

his position, refusing to sign a resignation letter.                On 26 March

2004, he filed a Charge of Discrimination with the Equal Employment

Opportunity Commission (EEOC) claiming that — based on the gambling

incident alone — he was discriminated against as a white male;

O’Rourke asserted that two black male employees had also gambled,

without consequence, in violation of the Fairgrounds’ policy.                It

appears this assertion is incorrect, because the Fairgrounds showed

one black male was suspended for this behavior; there was no

documentation of another individual engaging in similar behavior.

     Subsequently,    O’Rourke   filed       this   action,    claiming     race

discrimination under Title VII of the Civil Rights Act of 1964, 42

U.S.C. § 2000e et seq., and defamation under Louisiana law.                 The

district    court   awarded   against       O’Rourke.         For   the   race-

discrimination claim, the court concluded O’Rourke failed to state

a prima facie case of discrimination and his employer stated a

legitimate non-discriminatory purpose for his suspension.                   See

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973).                  It

                                      2
concluded O’Rourke’s defamation claim failed because he did “not

articulate[] facts essential to his cause of action under Louisiana

law”.     (O’Rourke also claimed constructive discharge; summary

judgment was also awarded against this claim, which does not appear

to be raised in O’Rourke’s pro se brief to our court.)

      As noted, O’Rourke appeals pro se.           Pro se litigants’ briefs

are liberally     construed,    and    we   are   to   apply    less    stringent

standards to pro se litigants.         Grant v. Cuellar, 59 F.3d 523, 524

(5th Cir. 1995).    Despite this leniency, however, pro se litigants

“must still     brief   the   issues   and   reasonably        comply   with   the

standards of Rule 28” of the Federal Rules of Appellate Procedure.

Id.     O’Rourke’s brief fails to articulate properly the issues on

appeal.     In any event, any contentions he makes lack merit.

Essentially for the reasons stated by the district court, the

summary judgment is AFFIRMED.

AFFIRMED; APPELLEE’S MOTION GRANTED; APPELLANT’S MOTION DENIED




                                       3